Citation Nr: 1442699	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for disability of the cervical spine, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for disability of the lumbar spine, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for disability of the left hip, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for disability of the right knee, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for disability of the left knee, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post excision of an angiolipoma of the left upper thigh, and if so, whether the reopened claim should be granted.

7.  Entitlement to service connection for disability of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and a friend testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2014; a transcript of the hearing is associated with the record.

The record before the Board consists of solely of electronic records within the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  Prior rating decisions, most recently in August 2008, denied the claims of entitlement to service connection for cervical spine, lumbar spine, left hip, and left and right knee disabilities; the Veteran did not appeal the August 2008 decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for cervical spine, lumbar spine, left hip, and left and right knee disabilities.

3.  The Veteran's cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities are due to the rigors of his service as a U.S. Navy Seal.

4.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Travel Board hearing that a withdrawal of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post excision of angiolipoma of the left upper thigh is requested.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen claims of entitlement to service connection for cervical spine, lumbar spine, left hip and left and right knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post excision of an angiolipoma of the left upper thigh by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for cervical spine, lumbar spine, left hip and left and right knee disabilities in February 2007 on the basis that the record lacked evidence of a causal connection between the Veteran's joint disabilities and his active service.  The Veteran filed a notice of disagreement with this decision, after which a statement of the case was issued in February 2008.  The Veteran, however, did not perfect his appeal to the Board, nor did he submit any additional pertinent evidence within the appeal period.  The Veteran submitted a statement in September 2008, which was construed as a claim to reopen.  These claims were denied by way of the April 2009 rating decision on appeal.  The RO declined to reopen the claims as no new and material evidence had been presented.

The evidence of record in February 2007 included the Veteran's service treatment records, post-service private treatment records, his lay statements, several buddy statements, and a February 2007 VA examination report.  The VA examiner found that the Veteran's joint disabilities were likely due to aging, because there was no indication of disability at the time of separation from service or within one year following separation.  

The evidence received since February 2007 includes, in pertinent part, an April 2009 statement from Dr. J.M.B., D.O., which indicates that the Veteran's osteoarthritic changes of the knees, hips, and lower back may be due to his career as a Navy Seal.  Also, an October 2009 statement was received from A.E.C., M.D., which indicates that the Veteran's chronic cervicalgia is likely secondary to repetitive trauma in the Navy.  Further, the Veteran provided testimony at an April 2014 Travel Board hearing as to the nature of his service, which included parachute jumps with several hard landings, hand to hand combat, and demolition and munitions work.  He also reported the nature of his symptoms in service, as well as the extent to which they have been consistently present since his separation from service.  The Board finds that the April 2009 and October 2009 private physicians' opinions and the April 2014 hearing testimony are new and material, as they relate to a previously unestablished element of entitlement to service connection for cervical spine, lumbar spine, left hip and left and right knee disabilities - namely they support the contention that the Veteran's current disabilities are potentially related to his active service as a Navy Seal.  Accordingly, this evidence is sufficient to reopen the previously denied claims for service connection for cervical spine, lumbar spine, left hip and left and right knee disabilities.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he has a current cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities that were caused by active service.  In particular, he claims that the physically rigorous nature of his service as a Navy Seal caused his current joint disabilities.  He has reported parachuting, hand to hand combat, repelling, recovery, demolition and munition operations, diving and rock climbing all as part of the nature of his service.  The Veteran also reported at least two hard landings following parachute jumps, which impacted all of his joints in traumatic fashion.  Service such as this has been corroborated by way of statements received from fellow service members in April 2005, May 2006, April 2007 and May 2007, as well as by a fellow service member's hearing testimony in April 2014.  The Board finds no reason to question the credibility of the Veteran or his fellow service members.  Furthermore, private medical records, as well as VA examination reports indeed confirm arthritic changes in all joints claimed as service connected by the Veteran.  Thus, there is no question as to the existence of current disabilities.  The question is whether there is a causal connection between the Veteran's current disabilities and his active service.  

Again, in February 2007, the RO afforded the Veteran a VA examination and sought an opinion as to the etiology of his disabilities.  The VA examiner failed to discuss the nature of the Veteran's naval occupational specialty, or the reports of the Veteran and his buddies related to in-service injuries, but found that the Veteran's current osteoarthritic disabilities are likely due to aging because the Veteran's January 1973 separation examination did not note any indication of disability, nor did any records within one year of service.  This examiner seemingly focused on whether a presumption of service connection exists for arthritis, and failed to provide an opinion related to whether the in-service experiences by the Veteran as likely as not caused his currently diagnosed claimed disabilities.  Because the answer to that question is the most pertinent to these claims, the Board finds the February 2007 VA examination report to be of little use in the analysis related to the etiology of the Veteran's cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities.

Nonetheless, the Board recognizes Dr. J.M.B.'s April 2009 opinion suggesting that the Veteran's osteoarthritic changes may be due to his career as a Navy Seal, as well as Dr. A.E.C.'s opinion that the current cervical spine disability is likely secondary to repetitive trauma in the Navy.  Further, at the time of his April 2014 hearing, the Veteran thoroughly described his career in the Navy as including very rigorous physical activity, including at least two hard landings during parachute jumps.  The Veteran and the fellow service member both testified that they did not seek medical care related to injuries as they feared being dismissed from the Seal program due to medical needs.  The Veteran nonetheless confirmed that he indeed experience symptoms in service, such as pain, in all of the joints claimed, although it was not confirmed as arthritis until many years later.  He reported, and the fellow service member confirmed, that he experienced a spine decompression injury that required the use of an unprescribed brace following a hard nighttime landing in service.  The Veteran also confirmed that he has, over the years, experienced continuous and consistent symptoms in his cervical spine, lumbar spine, left hip, left and right knee, and left shoulder.

With regard to the cervical spine in particular, the Board also observes that the Veteran was treated in service in March 1958 for headaches, and again in July 1964 for headaches associated with a whiplash injury.  In June 1997, the Veteran reported to a private physician with headaches, after which it was discovered that a cervical spine disorder was leading to the headaches, after which he underwent anterior cervical discectomy at C3-4 and C4-5.  This evidence also lends support to a causal connection between the Veteran's current cervical spine disability and his active service.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities, which are attributable to the physical rigors of his service as Navy Seal for many years.  The record includes private medical evidence in support of the Veteran's claims, as well as competent and credible lay written statements and hearing testimony by the Veteran and several fellow service members.  The only VA examination of record fails to adequately address the questions at hand in this appeal.  Therefore, service connection for cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities is warranted. 

Left Upper Thigh Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In April 2014, the Veteran requested on the record at his Travel Board hearing that the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post excision of an angiolipoma of the left upper thigh be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issue must be dismissed.


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that new and material evidence has been received, reopening of the claims of entitlement to service connection for cervical spine, lumbar spine, left hip, and left and right knee disabilities is granted.

Service connection for cervical spine, lumbar spine, left hip, left and right knee, and left shoulder disabilities is granted.

The appeal as to whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for status post excision of an angiolipoma of the left upper thigh is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


